 



EXHIBIT 10.2

2000 DUN & BRADSTREET CORPORATION
NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN
(as amended May 3, 2005)

1. Purpose of the Plan

     The purpose of the Plan is to aid the Company in attracting, retaining and
compensating non-employee directors and to enable them to increase their
ownership of Shares. The Plan will be beneficial to the Company and its
stockholders since it will allow non-employee directors of the Board to have a
greater personal financial stake in the Company through the ownership of Shares,
in addition to underscoring their common interest with stockholders in
increasing the value of the Shares on a long-term basis.

2. Definitions

     The following capitalized terms used in the Plan have the respective
meanings set forth in this Section:



  (a)   Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.     (b)   Award: An Option or Other Stock-Based Award granted pursuant
to the Plan.     (c)   Beneficial Owner: As such term is defined in Rule 13d-3
under the Act (or any successor rule thereto).     (d)   Board: The Board of
Directors of the Company.     (e)   Change in Control: The occurrence of any of
the following events:

     (i) any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), (other than
the Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned, directly or indirectly,
by the shareholders of the Company in substantially the same proportions as
their ownership of stock of the Company), is or becomes the

1



--------------------------------------------------------------------------------



 



“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities.

     (ii) during any period of twenty-four months (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
such period constitute the Board, and any new Director (other than a Director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (a), (c) or (d) of this Section, a
Director designated by any Person (including the Company) who publicly announces
an intention to take or to consider taking actions (including, but not limited
to, an actual or threatened proxy contest) which if consummated would constitute
a Change in Control or a Director designated by any Person who is the Beneficial
Owner, directly or indirectly, of securities of the Company representing 10% or
more of the combined voting power of the Company’s securities) whose election by
the Board or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the Directors then still in office who
either were Directors at the beginning of the period or whose election or
nomination for election was previously so approved cease for any reason to
constitute at least a majority thereof.

     (iii) the shareholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation and after which no Person holds 20% or more of the combined
voting power of the then outstanding securities of the Company or such surviving
entity; or

     (iv) the shareholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets.



  (f)   Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.     (g)   Company: The Dun & Bradstreet Corporation.

2



--------------------------------------------------------------------------------



 



  (h)   D&B: The Dun & Bradstreet Corporation, a Delaware corporation.     (i)  
Disability: Inability to continue to serve as a non-employee director of the
Board due to a medically determinable physical or mental impairment which
constitutes a permanent and total disability, as determined by the Board
(excluding any member thereof whose own Disability is at issue in a given case)
based upon such evidence as it deems necessary and appropriate. A Participant
shall not be considered disabled unless he or she furnishes such medical or
other evidence of the existence of the Disability as the Board, in its sole
discretion, may require.     (j)   Effective Date: The date on which the Plan
takes effect, as defined pursuant to Section 14 of the Plan.     (k)   Fair
Market Value: On a given date, the arithmetic mean of the high and low prices of
the Shares as reported on such date on the Composite Tape of the principal
national securities exchange on which such Shares are listed or admitted to
trading, or, if no Composite Tape exists for such national securities exchange
on such date, then on the principal national securities exchange on which such
Shares are listed or admitted to trading, or, if the Shares are not listed or
admitted on a national securities exchange, the arithmetic mean of the per Share
closing bid price and per Share closing asked price on such date as quoted on
the National Association of Securities Dealers Automated Quotation System (or
such market in which such prices are regularly quoted), or, if there is no
market on which the Shares are regularly quoted, the Fair Market Value shall be
the value established by the Board in good faith. If no sale of Shares shall
have been reported on such Composite Tape or such national securities exchange
on such date or quoted on the National Association of Securities Dealers
Automated Quotation System on such date, then the immediately preceding date on
which sales of the Shares have been so reported or quoted shall be used.    
(l)   Option: A stock option granted pursuant to Section 6 of the Plan.    
(m)   Option Price: The purchase price per Share of an Option, as determined
pursuant to Section 6(b) of the Plan.     (n)   Other Stock-Based Awards: Awards
granted pursuant to Section 7 of the Plan.

3



--------------------------------------------------------------------------------



 



  (o)   Participant: Any director of the Company who is not an employee of the
Company or any Subsidiary of the Company as of the date that an Award is
granted.     (p)   Person: As such term is used for purposes of Section 13(d) or
14(d) of the Act (or any successor section thereto).     (q)   Plan: The 2000
Dun & Bradstreet Corporation Non-Employee Directors’ Stock Incentive Plan.    
(r)   Retirement: Except as otherwise provided in an Award agreement,
termination of service with the Company or an Affiliate after such Participant
has attained age 70, regardless of the length of such Participant’s service; or,
with the prior written consent of the Board (excluding any member thereof whose
own Retirement is at issue in a given case), termination of service at an
earlier age after the Participant has completed six or more years of service
with the Company.     (s)   Shares: Shares of common stock, par value $0.01 per
share, of the Company.     (t)   Subsidiary: A subsidiary corporation, as
defined in section 424(f) of the Code (or any successor section thereto).

3. Shares Subject to the Plan

     The total number of Shares which may be issued under the Plan is 300,000.
Against the shares remaining in the Plan, awards granted under the Plan
(excluding other stock-based awards granted pursuant to Section 7 of the Plan)
count as 1 issued share; whereas, other stock-based awards granted pursuant to
Section 7 of the amended Plan (approved as of the 2005 Annual Meeting) count as
2.6 issued shares. The Shares may consist, in whole or in part, of unissued
Shares or treasury Shares. The issuance of Awards shall reduce the total number
of Shares available under the Plan. Shares which are subject to Awards which
terminate or lapse may be granted again under the Plan.

4. Administration

     The Plan shall be administered by the Board, which may delegate its duties
and powers in whole or in part to any subcommittee thereof. The Board is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the

4



--------------------------------------------------------------------------------



 



administration of the Plan. The Board may correct any defect or omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Board deems necessary or desirable. Any decision of the Board in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors).

5. Eligibility

     All Participants shall be eligible to participate under this Plan.

6. Terms and Conditions of Options

     Options granted under the Plan shall be non-qualified stock options for
federal income tax purposes, as evidenced by the related Option agreements, and
shall be subject to the foregoing and the following terms and conditions and to
such other terms and conditions, not inconsistent therewith, as the Board shall
determine:

     (a) Option Price. The Option Price per Share shall be determined by the
Board, but shall not be less than 100% of the Fair Market Value of the Shares on
the date an Option is granted.

     (b) Exercisability. Options granted under the Plan shall be exercisable at
such time and upon such terms and conditions as may be determined by the Board,
but in no event shall an Option be exercisable more than ten years after the
date it is granted.

     (c) Attestation. Wherever in this Plan or any agreement evidencing an Award
a Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Shares, the Participant may,
subject to procedures satisfactory to the Board, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Shares, in which
case the Company shall treat the Option as exercised without further payment and
shall withhold such number of Shares from the Shares acquired by the exercise of
the Option.

     (d) Exercise of Options. Except as otherwise provided in the Plan or in a
related Option agreement, an Option may be exercised for all, or from time to
time any part, of the Shares for which it is then exercisable. For purposes of
Section 6 of the Plan, the exercise date of an Option shall be the later of the
date a notice of exercise is received by the Company and, if applicable, the
date payment is received by the Company pursuant to clauses (i), (ii) or
(iii) in the following sentence. The purchase price for the Shares as to which
an Option is exercised shall be paid to the Company in full at the time of
exercise at the election of the Participant in cash, in Shares having a Fair
Market Value equal to the aggregate Option Price for the Shares being purchased
and satisfying such other requirements as may be imposed by the Board, partly in
cash and partly in such Shares or through the delivery of irrevocable
instructions to a broker to deliver promptly to the Company an amount equal to
the aggregate Option Price for the Shares being

5



--------------------------------------------------------------------------------



 



purchased. No Participant shall have any rights to dividends or other rights of
a stockholder with respect to Shares subject to an Option until the occurrence
of the exercise date (determined as set forth above) and, if applicable, the
satisfaction of any other conditions imposed by the Board pursuant to the Plan.
Unless the vesting of an Option is otherwise accelerated pursuant to
Section 7(e), 7(f) or 7(g), the unvested portion of the Option will terminate
upon the Participant’s termination of employment for any reason.

     (e) Exercisability Upon Termination of Service by Death. If a Participant’s
service with the Company and its Subsidiaries terminates by reason of death
after the first anniversary of the date on which an Option is granted, the
unexercised portion of such Option shall immediately vest in full and may
thereafter be exercised during the shorter of the remaining term of the Option
or five years after the date of death.

     (f) Exercisability Upon Termination of Service by Disability or Retirement.
If a Participant’s service with the Company and its Subsidiaries terminates by
reason of Disability or Retirement after the first anniversary of the date on
which an Option is granted, the unexercised vested portion of such Option may
thereafter be exercised during the shorter of the remaining term of the Option
or five years after the date of such termination of service; provided, however,
that if a Participant dies within a period of five years after such termination
of service, the unexercised portion of the Option shall immediately vest in full
and may thereafter be exercised, during the shorter of the remaining term of the
Option or the period that is the longer of five years after the Date of such
termination of service or one year after the date of death.

     (g) Effect of Other Termination of Service. If a Participant’s service with
the Company and its Subsidiaries terminates by reason of Disability or
Retirement prior to the first anniversary of the date on which an Option is
granted (as described above), then, a pro rata portion of such Option shall
immediately vest in full and may be exercised thereafter, during the shorter of
(A) the remaining term of such Option or (B) five years after the date of such
termination of service, for a prorated number of Shares (rounded down to the
nearest whole number of Shares), equal to the number of Shares subject to such
Option multiplied by a fraction the numerator of which is the number of days the
Participant served on the Board subsequent to the date on which such Option was
granted and the denominator of which is 365. The portion of such Option which is
not so exercisable shall terminate as of the date of Disability or Retirement.
If a Participant’s service with the Company and its Subsidiaries terminates for
any reason other than death, Disability or Retirement, the unexercised vested
portion of such Option shall terminate thirty days following such termination of
service.

     (h) Nontransferability of Stock Options. Except as otherwise provided in
this Section 6(h), an Option shall not be transferable by the Participant
otherwise than by will or by the laws of descent and distribution and during the
lifetime of a Participant an

6



--------------------------------------------------------------------------------



 



Option shall be exercisable only by the Participant. An Option exercisable after
the death of a Participant or a transferee pursuant to the following sentence
may be exercised by the legatees, personal representatives or distributees of
the Participant or such transferee. The Board may, in its discretion, authorize
all or a portion of the Options previously granted or to be granted to a
Participant to be on terms which permit irrevocable transfer for no
consideration by such Participant to any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of the Participant, trusts for the exclusive benefit of
these persons, and any other entity owned solely by these persons (“Eligible
Transferees”), provided that (x) the Option agreement pursuant to which such
Options are granted must be approved by the Board, and must expressly provide
for transferability in a manner consistent with this Section and (y) subsequent
transfers of transferred Options shall be prohibited except those in accordance
with the first sentence of this Section 6(h). The Board may, in its discretion,
amend the definition of Eligible Transferees to conform to the coverage rules of
Form S-8 under the Securities Act of 1933 or any comparable Form from time to
time in effect. Following transfer, any such Options shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer. The events of termination of service of Sections 6(e), 6(f) and 6(g)
hereof shall continue to be applied with respect to the original Participant,
following which the Options shall be exercisable by the transferee only to the
extent, and for the periods specified, in Sections 6(e), 6(f) and 6(g). The
Board may delegate to a committee consisting of employees of the Company the
authority to authorize transfers, establish terms and conditions upon which
transfers may be made and establish classes of Options eligible to transfer
options, as well as to make other determinations with respect to option
transfers.

7. Other Stock-Based Awards

     The Board, in its sole discretion, may grant Awards of Shares, Awards of
restricted Shares and Awards that are valued in whole or in part by reference
to, or are otherwise based on the Fair Market Value of, Shares (“Other
Stock-Based Awards”). Such Other Stock-Based Awards shall be in such form, and
dependent on such conditions, as the Board shall determine, including, without
limitation, the right to receive one or more Shares (or the equivalent cash
value of such Shares) upon the completion of a specified period of service, the
occurrence of an event and/or the attainment of performance objectives. Other
Stock-Based Awards may be granted alone or in addition to any other Awards
granted under the Plan. Subject to the provisions of the Plan, the Board shall
determine to whom and when Other Stock-Based Awards will be made; the number of
Shares to be awarded under (or otherwise related to) such Other Stock-Based
Awards; whether such Other Stock-Based Awards shall be settled in cash, Shares
or a combination of cash and Shares; and all other terms and conditions of such
Awards (including, without limitation, the vesting provisions thereof).

7



--------------------------------------------------------------------------------



 



8. Adjustments Upon Certain Events

     Notwithstanding any other provisions in the Plan to the contrary, the
following provisions shall apply to all Awards granted under the Plan:

     (a) Generally. In the event of any change in the outstanding Shares after
the Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
Shares or other corporate exchange, or any distribution to stockholders of
Shares other than regular cash dividends or any transaction similar to the
foregoing, the Board in its sole discretion and without liability to any person
may make such substitution or adjustment, if any, as it deems to be equitable,
as to the number or kind of Shares or other securities issued or reserved for
issuance pursuant to the Plan or pursuant to outstanding Awards, the Option
Price and/or any other affected terms of such Awards.

     (b) Change in Control. Upon the occurrence of a Change in Control, (A) all
restrictions on Shares of restricted stock shall lapse and all Options shall
vest and become exercisable and (B) the Board may, but shall not be obligated
to, make provision for a cash payment to the holder of an outstanding Award in
consideration for the cancellation of such Award which, in the case of Options,
shall equal the excess, if any, of the Fair Market Value of the Shares subject
to such Options over the aggregate Option Price of such Options.

9. No Right to Awards.

     No Participant or other Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants,
or holders or beneficiaries of Awards. The terms and conditions of Awards and
the Board’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant (whether or not such Participants are
similarly situated).

10. Successors and Assigns

     The Plan shall be binding on all successors and assigns of the Company and
a Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

11. Amendments or Termination

     The Board may amend, alter or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which, without the approval of the
stockholders of the Company, would (except as is provided in Section 8 of the
Plan), increase the total number of Shares reserved for the purposes of the
Plan, result in any Option being repriced either by lowering the Option Price of
any outstanding Option or by canceling an outstanding Option and granting a
replacement Option with a lower

8



--------------------------------------------------------------------------------



 



Option Price, or (b) without the consent of a Participant, would impair any of
the rights or obligations under any Award theretofore granted to such
Participant under the Plan; provided, however, that the Board may amend the Plan
in such manner as it deems necessary to permit the granting of Awards meeting
the requirements of the Code or other applicable laws.

12. Nontransferability of Awards

     Except as provided in Section 6(h) of the Plan, an Award shall not be
transferable or assignable by the Participant otherwise than by will or by the
laws of descent and distribution. During the lifetime of a Participant, an Award
shall be exercisable only by such Participant. An Award exercisable after the
death of a Participant may be exercised by the legatees, personal
representatives or distributees of the Participant. Notwithstanding anything to
the contrary herein, the Board, in its sole discretion, shall have the authority
to waive this Section 12 (or any part thereof) to the extent that this
Section 12 (or any part thereof) is not required under the rules promulgated
under any law, rule or regulation applicable to the Company.

13. Choice of Law

     The Plan shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed in the
State of New York.

14. Effectiveness of the Plan

     If the amended Plan is approved by shareholders at the 2005 Annual Meeting,
it will be effective with respect to all awards granted thereafter. If the
amended Plan is not so approved by shareholders, all awards granted under the
Plan will be made in compliance with the original Plan, without amendment.

9